Appeal from a judgment of the Supreme Court, Monroe County (Joseph D. Valentino, J.), entered July 29, 2003. The judgment granted plaintiff a judgment of divorce on the ground of cruel and inhuman treatment and dismissed the counterclaim for a judgment of divorce on the ground of abandonment.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court. Present—Pigott, Jr., P.J., Pine, Scudder, Gorski and Lawton, JJ.